INTERVIEW SUMMARY (Continuation Sheet)
Mr. Varco requested the interview to discuss the original patent requirement rejection provided in the Office action mailed October 22, 2021 (hereinafter the “October 2021 NF Action”).  Mr. Varco provided an agenda with proposed amendment for discussion, a copy of which is attached hereto (hereinafter the “Agenda”).   

1/  The parties discussed at length Issues II and III (A) provided in the Agenda.  
Issue II:  Claim Interpretation
Mr. Varco suggests that the term “memory dies” and “first representative die” are not means plus function.  Examiners disagree. Examiners explain that the issue regarding the claim interpretation is not whether the term connotes sufficient structure alone, but whether the term is the name of a sufficiently definite structure for performing the functions recited in the limitation.  Specifically, Examiners note the issue is not whether “the memory dies” and “the first representative die” are a sufficiently definite structure, but whether “the memory dies” and “the first representative die” are a sufficiently definite structure for performing the entire function as recited in claim 1.   As a result, Examiners maintain the invocation under §112 (6th ¶).

Issue III (A): Recapture
Mr. Varco discussed that claim 20 does not violate the recapture rule.  added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Examiner finds that the surrendered limitations “at least one of the first through N-th memory dies being configured to be used as a first representative die that performs an on-die termination (ODT) operation while a data write operation is performed for a different one of the first through N-th memory dies rather than the first representative die, wherein the first representative die is configured to enter an ODT mode to perform the ODT operation instead of the data write operation if a data write command is received from the external memory controller via the first channel and the different one of the first through N-th memory dies is a target die for the data write operation” (claim 1) which were specifically added to overcome several rejection and was specifically emphasized by Applicant in the argument (see July 27, 2018 Response) are completely omitted from new claim 20.  Mr. Varco point out that claim 20 additionally reciting “when an ODT control signal received through an ODT pin is activated regardless of chip selection” as an overlooked aspect.  However, this newly added limitations are not related to the surrendered limitations above.  The surrendered limitations are still completely missing from new claim 20.  Thus, new claim 20 has not been narrowed in any sufficient respects related to the omitted subject matter in SGL.  Examiners explained a narrowing limitation must be related to the surrendered subject matter; and be material.  Thus, Examiners maintain that claim 20 (for example) violates the recapture rule.   

2/  Issue III (B: Specification Objection), (C: Written Description and New Matter), (D: 35 U.S.C. 112(b) rejection); Issue IV (Art Rejections) were not discussed during the interview. 

While both parties were able to explain their positions, no agreement as to the claims or the patentability thereof has been reached. 

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have 
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                        
 Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992